          Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 1 of 28




Jaron R. Pensinger (pro se)
201 I St. NE, APT 1224
Washington, D.C. 20002
717-753-5426
pensingerjaron38@icloud.com

                              UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF COLUMBIA



JARON R. PENSINGER,                                   Civil Action No. Case: 1:20−cv−00967 JURY DEMAND
                                                                       Assigned To : Unassigned
               Plaintiff,                                              Assign. Date : 4/13/2020
                                                                       Description: Pro Se. Gen. Civ. (F−DECK)
vs.

MADISON A. MINELLI,
               Defendant

                                             COMPLAINT

       Plaintiff Jaron R. Pensinger files this complaint against Defendant Madison A. Minelli,

and states as follows:

                                     NATURE OF THE ACTION

               1.        This is a defamation action brought by Mr. Pensinger against Madison A.

           Minelli, which arises out of the Defendant’s malicious campaign of making

           knowingly false statements about Plaintiff and attempting to tarnish his reputation.

               2.        In attempting to conceal the fact she physically assaulted Mr. Pensinger on

           numerous occasions and wanting to “get the first word in” with law enforcement, Ms.

           Minelli falsely accused and knowingly fabricated horrific statements about how Mr.

           Pensinger “raped” and “sexually assaulted” her. The Defendant maliciously spread

           these false and defamatory allegations in various ways to employees of Georgetown


                                                  1
                                                                             RECEIVED
                                                                                      APR 13 2020
                                                                               Clerk, U.S. District & Bankruptcy
                                                                               Court for the District of Columbia
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 2 of 28




 University, other Georgetown University students, her family, friends of Mr.

 Pensinger, and the DC Superior Court.

     3.      But romantic text messages and emails from Defendant to Mr. Pensinger

 in the immediate days after the alleged “rape”, along with Georgetown University

 dormitory swipe in logs, alibi witnesses, and a finding by Judge McCabe of the DC

 Superior Court favoring Mr. Pensinger all reveal that Mr. Pensinger never raped the

 Defendant and in fact was never even with her on the night she alleges the rape

 occurred. There is simply no evidence that Mr. Pensinger ever sexually assaulted

 Defendant. Accordingly, there is no “truth defense” to the defamation claim here.

     4.      Mr. Pensinger brings this suit to vindicate his rights and set the record

 straight.

                                   THE PARTIES

     5.      Plaintiff Jaron R. Pensinger is a natural person, a citizen of the United

 States, and a resident of the District of Columbia. Mr. Pensinger at all relevant times

 was over the age of 18. Mr. Pensinger enrolled at Georgetown University as an

 undergraduate student in the fall of 2017.

     6.      Defendant Madison A. Minelli is a natural person, a citizen of the United

 States, and resident of the state of Florida. Defendant at all relevant times was over

 the age of 18. Defendant enrolled at Georgetown University as an undergraduate

 student in the fall of 2018.

                            JURISDICTION AND VENUE

     7.      This Court has subject matter jurisdiction over this action under 28 U.S.C.

 § 1332(a)(1), because Mr. Pensinger resides in the District of Columbia, and the

                                       2
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 3 of 28




 Defendant resides in the state of Florida. The amount in controversy exceeds the

 statutory minimum of $75,000.00.

     8.        Venue is proper in this District under 28 U.S.C. §§ 1391(b)(1) & (b)(2), in

 that the Defendant disseminated the defamatory statements alleged herein within this

 District.

                              FACTUAL BACKGROUND

             Mr. Pensinger Dedicates Himself to Being an Upstanding Student

     9.        Mr. Pensinger was born and raised in Chambersburg, Pennsylvania. In

 2017 he graduated from Chambersburg Area Senior High School. At Chambersburg

 Area Senior High School Mr. Pensinger was an Honor Roll student, named a National

 AP Scholar, awarded Rotary Club Student of the Month, and participated in Franklin

 County Youth Court.

     10.       Mr. Pensinger was accepted and given a full scholarship to attend

 Georgetown University in December 2016 after applying early action to Georgetown

 University.

     11.       Upon Mr. Pensinger’s acceptance to Georgetown, he was named a

 Karches’ Scholar by the University administration for his outstanding academic

 achievement and commitment to community service.

     12.       In the summer of 2017, Mr. Pensinger took part in Georgetown

 University’s esteemed Community Scholar’s Program.

     13.       In the fall of 2017, Mr. Pensinger began as an undergraduate student in the

 Edmund A. Walsh School of Foreign Service at Georgetown University.



                                        3
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 4 of 28




    14.     In the summer of 2018, Mr. Pensinger founded Georgetown University’s

 first club wrestling team.

    15.     In December of 2018, Mr. Pensinger made the Georgetown University’s

 Dean’s List and was accepted to study abroad in St. Petersburg, Russia for the

 summer of 2019.

    16.     Before Defendant’s false and defamatory statements, Mr. Pensinger had a

 flawless student conduct record at Georgetown University.

    17.     Mr. Pensinger has no criminal history and has never been arrested.

                   Mr. Pensinger and the Defendant’s Relationship

    18.     Mr. Pensinger met the Defendant in September 2018 at Georgetown

 University. Mr. Pensinger was the treasurer of the Georgetown University Moot

 Court Club when Defendant joined the club as a general body member.

    19.     In December 2018 Mr. Pensinger and the Defendant began a romantic

 relationship which lasted up through April 2019.

    20.     During the course of Mr. Pensinger’s and Defendant’s romantic

 relationship, Mr. Pensinger resided at the McCarthy Hall dormitory—room 718—on

 the Georgetown University campus.

    21.     During the course of Mr. Pensinger’s and Defendant’s romantic

 relationship the Defendant resided off Georgetown’s campus with her grandmother at

 3620 Prospect St. NW, Washington, D.C. 20007. This residence is a condominium

 and is not owned by Georgetown University.

    22.     During the course of their relationship the Defendant and her family did

 the following for Mr. Pensinger:

                                     4
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 5 of 28




    a. Purchased plane tickets for Mr. Pensinger to visit and stay with the Defendant

          and her mother at their place of residence in Jupiter, Florida during

          Georgetown University’s winter and spring college breaks;

    b. Purchased Mr. Pensinger an iPhone 10 and placed him on their family phone

          plan at the beginning of February 2019.

    23.      From the beginning of January, 2019 up through the end of February,

 2019—at the Defendant’s insistence and invitation—Mr. Pensinger slept over at the

 Defendant’s condominium off campus in Georgetown regularly at most 5-6 times a

 week. In March, 2019 Mr. Pensinger began limiting his time with the Defendant due

 to the following:

    a. Defendant began acting erratically and revealed that she had a history of

          severe mental health disorders—hence Defendant’s need to be under the care

          of a psychiatrist and therapist during their relationship. The Defendant was

          prescribed various antidepressant medications;

    b. The Defendant would obsessively talk about how she allegedly was raped in

          the past by her ex-boyfriend in high school and how she was allegedly

          sexually abused by her father as a child;

    c. Due to her low self-esteem, the Defendant would become extremely jealous

          whenever Mr. Pensinger spoke with women who were physically attractive;

    d. Defendant exhibited mood swings, quickly shifting from excited euphoria to

          depression.

    e. Mr. Pensinger asked the Defendant if he could begin sleeping at his dormitory

          more and staying less at the Defendant’s condominium because Mr.

                                        5
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 6 of 28




      Pensinger’s academics were beginning to suffer due to the amount of time

      spent with the Defendant. The Defendant told Mr. Pensinger that she needed

      him to stay with her and if he began staying at his dormitory more, that she

      would feel abandoned and would commit suicide if he did not continue to stay

      with her as often. Mr. Pensinger asked the Defendant’s mother for advice on

      how to handle the situation and her mother said that the Defendant needed to

      learn how to be more independent;

   f. Defendant tried to overdose on her antidepressant medication in front of Mr.

      Pensinger and he was forced to remove the pills from her hand and hide them

      temporarily until Defendant’s symptoms calmed;

   g. Defendant would send Mr. Pensinger text messages saying that she wanted to

      run away from home, commit suicide, that she didn’t want to be on Earth

      anymore, that she was tired of the verbal abuse that she suffered from her

      mother and grandmother, among other disturbing messages.

   h. When Mr. Pensinger would disagree with the Defendant, she would

      sometimes physically assault him in bouts of anger.

   i. On at least 4 different occasions between February, 2019 and April, 2019 the

      Defendant physically assaulted Mr. Pensinger. Mr. Pensinger has text

      messages from the Defendant of her admitting that she physically assaulted

      him, transcripts of court testimony where Defendant admits on court record

      that she physically assaulted him, and photographs of injuries Mr. Pensinger

      sustained from Defendant’s assaults.



                                   6
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 7 of 28




    Mr. Pensinger is Vindicated of Any Wrongdoing and Wins Civil Protection

                               Order Against Defendant

    24.     From September 11th through September 13th, 2019 Mr. Pensinger and

 Defendant had a civil protection order trial at the DC Superior Court in which the

 Honorable Judge McCabe presided. Both Mr. Pensinger and Defendant requested

 orders for civil protection against the other. Mr. Pensinger made his request on the

 basis that he had been physically assaulted numerous times by Defendant. Defendant

 made her request based on the false accusations that Mr. Pensinger had sexually

 assaulted and stalked her.

    25.     During the trial, Mr. Pensinger represented himself pro se and Defendant

 was represented by Steven Vinick of Stein Sperling and Maritza Carmona of Joseph

 Greenwald & Laake.

    26.     During Mr. Pensinger’s opening argument in the trial, Defendant and her

 counsel voluntarily withdrew her false accusation that Mr. Pensinger had “sexually

 assaulted” and “raped” her, but continued with her false accusation of stalking.

    27.     On September 13th, 2019 Judge McCabe ruled there to be a civil

 protection order against Defendant due to the finding by a preponderance of the

 evidence that Defendant physically assaulted Mr. Pensinger on 4 different occasions

 between the time period of February 23rd, 2019 and April 2nd, 2019. Defendant was

 denied her civil protection order against Mr. Pensinger.

    28.     Mr. Pensinger’s civil protection order against Defendant—in effect until

 September 13th, 2020—requires that she stay at least 100 yards away from Mr.

 Pensinger, his home, his workplace, his vehicle and not contact him in any manner

                                      7
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 8 of 28




 except through counsel. If Defendant were to violate the order, she would face

 possibly up to 180 days in jail and a thousand dollar fine—among other restrictions.

    29.      On September 13th, 2019, in Judge McCabe’s court finding, he stated

 including, but not limited, to the following:

    a. “There was zero evidence in this case that Mr. Pensinger has ever assaulted

          Ms. Minelli, has ever threatened to harm her, has ever destroyed her

          property.” (Exhibit A);

    b. “So, it’s not even a close call. The Court does not find that Mr. Pensinger

          committed the crime of stalking, and I will be denying Ms. Minelli’s request

          for a civil protection order by him, because I have no evidence that he

          committed a crime.” (Exhibit A);

    c. “An allegation was made that he had sexually assaulted her eight days earlier.

          Again, no evidence of that was presented during trial...The evidence that I did

          see is very much inconsistent with that having happened.” (Exhibit A);

    d. “Perhaps the evidence that made it fairly not particularly difficult for the

          Court to find that Ms. Minelli assaulted Mr. Pensinger was that she

          acknowledged it during her testimony.” (Exhibit A);

    e. “Clearly the Court found Mr. Pensinger to be a credible witness and a more

          credible witness than Ms. Minelli.” (Exhibit A).

                          Mr. Pensinger Never Saw the Defendant

                           on the Day He Allegedly “Raped” Her

    30.      At the beginning of April, 2019 Defendant asked Mr. Pensinger to have a

 3-way phone call with her and her therapist.

                                       8
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 9 of 28




    31.     Mr. Pensinger and the Defendant—along with her therapist—agreed that a

 3-way phone call would take place on April 5th, 2019 at 2:30pm.

    32.     Mr. Pensinger slept in his dormitory on the evening of April 4th, 2019 and

 had class the morning of April 5th, 2019. Mr. Pensinger—from the confines of his

 dorm room—spoke over the phone with the Defendant and her therapist at 2:30pm on

 April 5th, 2019. The phone call lasted approximately 30 minutes.

    33.     At the end of their phone call with Defendant’s therapist, Mr. Pensinger

 requested if he could have some space from the Defendant and requested they take a

 one-week break in their romantic relationship whereby no contact would be permitted

 between him and the Defendant.

    34.     The Defendant, although upset at Mr. Pensinger wanting a break in the

 relationship, agreed to the request—along with her therapist’s approval—that they

 would not contact each other for a period of one week up through April 12th, 2019.

    35.     Thus, after the 3-way phone call ended on April 5th, 2019, Mr. Pensinger

 immediately blocked the Defendant’s telephone number so that he could not receive

 texts and calls from her.

    36.     Mr. Pensinger then spent the rest of April 5th, 2019 studying in the library

 and then with friends of his who also attended Georgetown University. During that

 evening him and his friends went out to dinner, attended an on-campus comedy show,

 and went to a friend’s birthday party.

    37.     Mr. Pensinger never saw the Defendant on April 5th, 2019 and the last

 they spoke over the phone was at approximately 3pm on April 5th, 2019 on the call

 with her therapist.

                                      9
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 10 of 28




    38.       Upon information and belief, Defendant was in the confines of her

 condominium located at 3620 Prospect St. NW, Washington, D.C. 20007 the evening

 of April 5th, 2019.

    39.       Furthermore, according to Georgetown University dormitory swipe in

 records—a safety and security mechanism designed to ensure only students and staff

 enter Georgetown’s dormitories—Defendant never swiped into McCarthy Hall on

 April 5th, 2019 where Mr. Pensinger resided—indicating that she never was at his

 dormitory.

    40.       Yet a mere eight days later, on April 13th, 2019 and despite no evidence

 that Defendant and Mr. Pensinger were together on April 5th, 2019, the Defendant

 knowingly falsified a report to Georgetown University Police that she was “sexually

 assaulted” by Mr. Pensinger in his dorm room within McCarthy Hall around 9:30pm

 on April 5th, 2019. Exhibit B. This false and defamatory statement was made with

 malicious intent in an effort to “get the first word in” to Georgetown University

 Police and to conceal the fact she had physically assaulted Mr. Pensinger.

                    Communication between Mr. Pensinger and

                           Defendant after April 5th, 2019

    41.       On Saturday, April 6th, 2019 the Defendant reached out to Mr. Pensinger

 over social media indicating that she was upset at them not being able to talk—since

 Mr. Pensinger still had Defendant’s phone number blocked pursuant to their

 agreement with her therapist. Mr. Pensinger did not engage with the Defendant.




                                       10
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 11 of 28




    42.      On Sunday, April 7th, the Defendant reached out to Mr. Pensinger again

 over social media indicating that she was upset at them not being able to talk. Mr.

 Pensinger again did not engage with the Defendant.

    43.      On Monday, April 8th, 2019 Defendant sent an email to Mr. Pensinger’s

 Georgetown University email account which included the following:

    a. “I have tried to text you a few times and it appears as if I have been blocked

          from texting and calling you. I know you wanted to not talk for a week but I

          did not know that entailed blocking and unfollowing me.” (Exhibit C);

    b. “I just want you to know that I really miss you.” (Exhibit C);

    c. “I have had anxiety about seeing you in class tomorrow. I hope that you will

          still sit next to me and be cordial.” (Exhibit C);

    d. “I don't know if this is hard for you or not because I haven't heard from you,

          but it has been a lot on me. I went from talking and being with you all day

          every day to now being blocked so I cannot talk to you and not seeing you at

          all. You were my best friend and my heart is so sad and heavy over this.”

          (Exhibit C).

    44.      Mr. Pensinger then responded to this email on the evening of April 8th,

 2019 and proceeded to unblock the Defendant’s phone number that evening. Full

 communication between him and the Defendant resumed.

    45.      Throughout the following five days up through April 13th, 2019, Mr.

 Pensinger and Defendant regularly communicated and saw each other. The Defendant

 sent romantic messages and would call Mr. Pensinger pet names such as “Bubby”

 during this time. Defendant asked Mr. Pensinger on April 9th, 2019 if she could spend

                                        11
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 12 of 28




 the night with him in his dormitory room—the very same dormitory room that she

 falsely alleged that Mr. Pensinger sexually assaulted her in four days prior.

    46.     On April 10th, 2019—over text message—Defendant started to complain

 again to Mr. Pensinger about how her ex-boyfriend in high school allegedly raped her

 and how she was upset at her female friends from high school who were still friends

 with him. Some communication between Defendant and Mr. Pensinger on April 10th,

 2019 includes the following:

            a. Defendant stating over text, “I just could never imagine being friends

                with a guy [Defendant’s ex-boyfriend] and his girlfriend when I knew

                he raped one of my best friends [Defendant]. That’s horrible.”;

            b. Mr. Pensinger replying over text says, “I couldn’t imagine that either,

                some people just have no empathy for others and only care about

                themselves. It’s really sad they are like that.” “You deserve better.”

    47.     Mr. Pensinger was in fact empathizing with Defendant on April 10th, 2019

 regarding Defendant’s allegation that her ex-boyfriend raped her. Defendant knew

 that Mr. Pensinger had never “raped” or “sexually assaulted” her, hence why

 Defendant was looking for empathy from Mr. Pensinger regarding her past alleged

 rape, not caused by Mr. Pensinger.

    48.     On the evening of Friday, April 12th Mr. Pensinger and Defendant

 attended a concert together taking place in the McDonough Arena on the Georgetown

 University campus. Mr. Pensinger’s friends—also Georgetown undergraduate

 students—attended said concert with them. Mr. Pensinger and Defendant took

 photographs of themselves at said concert.

                                      12
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 13 of 28




    49.      On the day of April 13th, 2019, Mr. Pensinger and Defendant went on a

 river cruise on the Potomac River together, went to numerous National monuments,

 went out for dinner, went for ice cream, and then went back to Mr. Pensinger’s

 dormitory room at McCarthy Hall. Mr. Pensinger and Defendant have timestamped

 pictures with each other from this day doing these activities.

  Defendant Falsely Reports to Georgetown University Police that Mr. Pensinger

                                      “Raped” Her

    50.      Upon Mr. Pensinger and Defendant’s arrival to Plaintiff’s dormitory room

 in McCarthy Hall on the evening of April 13th, 2019 a verbal dispute initiated by

 Defendant arose. Defendant called the Georgetown University Police falsely alleging

 that Mr. Pensinger was threatening to commit suicide. Though Mr. Pensinger never

 threatened to commit suicide.

    51.      The Georgetown University Police arrived and separated Defendant and

 Mr. Pensinger to conduct individual interviews. Mr. Pensinger made it abundantly

 clear to the University police that he was not suicidal in any way. No ambulance,

 medical attention, or DC Metropolitan Police was called for Mr. Pensinger.

    52.      Upon information and belief, Defendant proceeded to falsely state to

 Officer Dylan Floyd of the Georgetown University Police in her interview that she

 was “raped” eight days prior by Mr. Pensinger on April 5th, 2019. Some of

 Defendant’s false and defamatory statements to Officer Floyd include the following:

    a. “On April 5th, 2019 at approximately 2130 Mr. Pensinger sexually abused

          me.” (Exhibit B);



                                      13
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 14 of 28




    b. “Mr. Pensinger then forced his penis into my vagina and grabbed my breasts. I

          then screamed and told him to stop but he continued thrusting and engaging in

          vaginal intercourse with me.” (Exhibit B);

    c. “Mr. Pensinger stated, ‘If you report me to the police as a rapist, I will tell

          them that you physically abuse.’” (Exhibit B);

    d. “After I was raped, I had visible markings of forced trauma between my legs

          on my upper thighs… I was bleeding from my vagina after I was sexually

          assaulted on April 5th.” (Exhibit B);

    e. “The sexual abuse has happened at least three times…” (Exhibit B).

    53.      These knowingly false statements to Officer Floyd were made by

 Defendant maliciously and were made to “get the first word in” so the police

 wouldn’t believe Mr. Pensinger that he was the victim of physical assaults. Defendant

 wanted to conceal the fact that she was the assailant and not Mr. Pensinger.

    54.      The Defendant knew she was never with Mr. Pensinger on April 5th, 2019

 and knew Mr. Pensinger never raped her.

    55.      Mr. Pensinger never told Defendant that “If you report me to the police as

 a rapist, I will tell them that you physically abuse.” Mr. Pensinger had in fact been

 physically assaulted by Defendant on numerous occasions. Defendant fabricated her

 statement in an effort to conceal the fact she had physically assaulted Mr. Pensinger.

    56.      Defendant never sustained bruising and vaginal bleeding because of Mr.

 Pensinger and never sought medical care or called 911 on or any time after April 5th,

 2019 for such. These are false and defamatory statements made to imply that Mr.

 Pensinger had caused physical harm to Defendant.

                                       14
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 15 of 28




    57.     Towards the end of Mr. Pensinger’s and Defendant’s interviews with

 Georgetown University Police the night of April 13th, 2019, Mr. Pensinger was

 informed that Georgetown University Police were going to issue a no contact order

 between him and Defendant starting the following morning. Mr. Pensinger was not

 given a reason as to why the no contact order was issued and was not initially aware

 that Defendant had falsely accused him of “rape”. Mr. Pensinger asked the

 Georgetown University Police if he could send a final text to Defendant and he was

 told that he could do so since the order was not yet put into effect—and wasn’t going

 to be until early the following morning.

    58.     Upon information and belief, the reason that Georgetown University

 Police issued the no-contact order between Mr. Pensinger and Defendant was due to

 Defendant’s false accusation that Mr. Pensinger “raped” and “sexually assaulted” her

 on April 5th, 2019.

    59.     After Defendant’s interview with Georgetown University Police, she

 returned back to her off-campus condominium the night of April 13th, 2019 while Mr.

 Pensinger remained in his dorm room at McCarthy Hall.

    60.     That night of April 13th, 2019 and into the very early morning of April

 14th, 2019—before the university no contact order was officially issued—Mr.

 Pensinger and Defendant exchanged texts and spoke on the phone for approximately

 two hours. Defendant made no reference to having been sexually assaulted or

 mentioned that she had accused Mr. Pensinger of such. Some text message statements

 from Defendant include, “…I need to have some space so you can no longer hurt me

 unintentionally… I will love you forever… I love you more than anything in the

                                     15
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 16 of 28




 world.” The last time Mr. Pensinger and Defendant spoke to each other was over the

 phone on April 14th, 2019 at approximately 3:00am.

    61.     On the morning of April 14th, 2019 at approximately 10:15am, Mr.

 Pensinger received an email from Sgt. Fred Johnson of the Georgetown University

 Police stating that Georgetown University was ordering there to be no contact

 between Mr. Pensinger and Defendant.

    62.     Upon information and belief, on the morning of April 14th, 2019,

 Defendant also received an email from the Georgetown University Police stating that

 she was to not contact Mr. Pensinger in any way—the no contact order was mutual.

    63.     On April 15th, 2019 Mr. Pensinger made a police report to the

 Metropolitan Police Department of Washington, D.C. to report that he had been

 physically assaulted by Defendant Minelli in the preceding weeks. At this time Mr.

 Pensinger was not yet aware that Defendant falsely stated to the Georgetown

 University Police that he “raped” and “sexually assaulted” Defendant. Mr. Pensinger

 made the police report to MPD because he wanted to get the truth out about

 Defendant physically assaulting him.

    64.     Upon information and belief—in addition to Mr. Pensinger’s reputation

 being tarnished—Defendant’s false and defamatory statements have caused Mr.

 Pensinger to be suspended from Georgetown University until the fall of 2021, causing

 immense special harm to Mr. Pensinger.

  Defendant Falsely Accuses Mr. Pensinger in Civil Protection Order Petition

    65.     Upon information and belief, on April 30th, 2019 Defendant—with

 malicious intent—went to the DC Superior Court’s Domestic Violence Division and

                                     16
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 17 of 28




 knowingly made the following false and defamatory statements within a request for

 civil protection against Mr. Pensinger:

    a. “On or about April 5, 2019 at or around 9:00 p.m. at Georgetown University,

          McCarthy Hall, Apt. 718, Washington, DC 20057, Respondent [Mr.

          Pensinger] made sexual advances on Petitioner [Defendant]. Petitioner told

          Respondent repeatedly that she did not want to have sex with Respondent.

          Respondent physically forced Petitioner to have sex with him. Petitioner

          sustained bruising and vaginal bleeding. Respondent told Petitioner that if she

          told anyone about the incident he would lie and say that Petitioner had

          physically abused him. Petitioner feared for her safety.” (Exhibit D);

    66.      The Defendant knew she was never with Mr. Pensinger on April 5th, 2019

 and knew Mr. Pensinger never raped her. She falsified such statement with malicious

 intent to give more credibility to her false accusation of sexual assault and to further

 try and conceal her physical assaults against Mr. Pensinger.

    67.      Mr. Pensinger never told Defendant that “if she told anyone about the

 [rape] he would lie and say that the [Defendant] had physically abused him.” Mr.

 Pensinger had in fact been physically assaulted by Defendant on numerous occasions.

 Defendant maliciously fabricated her statement in an effort to conceal the fact she

 had physically assaulted Mr. Pensinger.

    68.      Defendant never sustained bruising and vaginal bleeding because of Mr.

 Pensinger and never sought medical care or called 911 on or any time after April 5th,

 2019 for such. These are false and defamatory statements made to imply that Mr.

 Pensinger had caused physical harm to Defendant.

                                       17
  Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 18 of 28




Defendant Maliciously Files a Title IX Complaint through Georgetown University

       69.    Upon information and belief, on May 9th, 2019 Defendant sent an email to

   the Georgetown University Office of Student Conduct with a Title IX complaint

   falsely accusing Mr. Pensinger of “sexual assault” and “rape”. Exhibit E. False and

   defamatory statements from the complaint include the following:

              a. “On or around the early evening of April 5th, 2019, Jaron and I were in

                  his dorm room, McCarthy Hall 718, when I was sexually assaulted by

                  Mr. Pensinger.” (Exhibit E);

              b. “I had substantial bleeding and bruising on my inner right thigh as a

                  result.” (Exhibit E);

              c. “There were other occasions during the second-half of March when

                  Jaron sexually assaulted me in which I had to defend myself, but this

                  one was the most vivid and impactful to me.” (Exhibit E);

              d. “[Mr. Pensinger] saying that if I [Defendant] told anyone about it

                  [rape] that he would say I physically abused him as retaliation.”

                  (Exhibit E).

       70.    Defendant never sustained bruising and vaginal bleeding because of Mr.

   Pensinger and never sought medical care or called 911 on or any time after April 5th,

   2019 for such. These are false and defamatory statements made to imply that Mr.

   Pensinger had caused physical harm to Defendant.

       71.    There were no other occasions where Mr. Pensinger had sexually

   assaulted Defendant. These statements are false and defamatory.



                                          18
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 19 of 28




    72.     Mr. Pensinger never told Defendant that “if she told anyone about it [rape]

 that he would lie and say [Defendant] physically abused him as retaliation.” Mr.

 Pensinger had in fact been physically assaulted by Defendant on numerous occasions.

 Defendant fabricated her statement in an effort to conceal the fact she had physically

 assaulted Mr. Pensinger.

    73.     In August, 2019 Defendant voluntarily withdrew her Title IX complaint

 falsely accusing Mr. Pensinger of “sexual assault” and “rape” before any official Title

 IX investigation of him took place.

      Defendant Verbally Spreads False Accusation of Rape to Many Others

    74.     Upon information and belief, in between the time period of April 13th,

 2019 and December 31st, 2019 Defendant disseminated verbally the false accusation

 that she had been “raped” and “sexually assaulted” by Mr. Pensinger to a large

 number of other people, including but not limited to the following: other Georgetown

 University students, Georgetown University administrators, her mother Elizabeth

 Minelli, her grandmother Carole Minelli, and friends of Mr. Pensinger. These

 statements were false and defamatory and made with malicious motive to tarnish Mr.

 Pensinger’s reputation. The false statements were further made to conceal the fact

 that Defendant had physically assaulted Mr. Pensinger on numerous occasions.

                    The Defendant Harmed Mr. Pensinger

    75.     As a result of the Defendant’s false and defamatory statements, Mr.

 Pensinger’s reputation has been significantly and irreparably harmed.




                                       19
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 20 of 28




    76.      Upon information and belief, Mr. Pensinger has lost valuable time away

 from his education, employment opportunities, and other business opportunities as a

 result of the Defendant’s false and defamatory statements.

    77.      Also Mr. Pensinger has undergone medical treatment and counseling for

 the anxiety and depression he has suffered as a result of the Defendant’s false and

 defamatory statements.

                              FIRST CAUSE OF ACTION

                                    (LIBEL PER SE)

    78.      Mr. Pensinger realleges and incorporates by this reference Paragraphs 1

 through 77 as though fully set forth herein.

    79.      As described in the preceding paragraphs, Defendant made false, libelous

 statements concerning Mr. Pensinger, including but not limited to the following:

          a. Within Defendant’s civil protection order petition filed against Mr.

             Pensinger filed on April 30th, 2019, in which Defendant wrote: “On or

             about April 5, 2019 at or around 9:00 p.m. at Georgetown University,

             McCarthy Hall, Apt. 718, Washington, DC 20057, Respondent [Mr.

             Pensinger] made sexual advances on Petitioner [Defendant]. Petitioner

             told Respondent repeatedly that she did not want to have sex with

             Respondent. Respondent physically forced Petitioner to have sex with

             him. Petitioner sustained bruising and vaginal bleeding. Respondent told

             Petitioner that if she told anyone about the incident he would lie and say

             that Petitioner had physically abused him. Petitioner feared for her safety.”

             (Exhibit D);

                                       20
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 21 of 28




          b. Defendant’s email to Georgetown University’s Office of Student Conduct

             on May 9th, 2019 enclosing a Title IX complaint against Mr. Pensinger, in

             which Defendant wrote: “I am filing a formal complaint against Mr. Jaron

             Pensinger on behalf of me and my family. On or around the early evening

             of April 5th, 2019 Jaron and I were in his dorm room, McCarthy Hall 718,

             when I was sexually assaulted by Mr. Pensinger… I, soon, began to cry

             and scream, urging him to stop… I had substantial bleeding and bruising

             on my inner right thigh as a result... There were other occasions during the

             second-half of March when Jaron sexually assaulted me in which I had to

             defend myself, but this one was the most vivid and impactful to me...”

             (Exhibit E).

    80.      Defendant’s false statements are of and concerning Mr. Pensinger, whom

 is expressly identified by name.

    81.      Mr. Pensinger is a private figure, and the false statements were made with

 actual malice, as alleged herein.

    82.      The statements are defamatory per se because it was written (as opposed

 to merely spoken) and has harmed Mr. Pensinger’s reputation and lowers him in the

 estimation of the community.

    83.      The statements are also defamatory per se because it charges Mr.

 Pensinger with a serious crime and impugns his basic integrity and creditworthiness

 as an individual and University student.

    84.      The Defendant’s statements are false. Mr. Pensinger never sexually

 assaulted, raped, or engaged in non-consensual sex with Defendant.

                                      21
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 22 of 28




    85.     Defendant had no privilege to publish the libelous statements.

    86.     Defendant acted with actual malice in publishing the libelous statements.

 Evidence of actual malice includes the following:

               a. Defendant intentionally disregarded phone records, numerous text

                   messages and the lack thereof showing that Mr. Pensinger was

                   never with Defendant on April 5th, 2019;

               b. Defendant intentionally disregarded numerous text messages and

                   emails where she is romantically and lovingly pursuing Mr.

                   Pensinger in the immediate days after April 5th, 2019, stating such

                   things as “I just want you to know that I really miss you… I guess

                   I just want to know that you miss me, too… Love always,

                   Maddy.”;

               c. Defendant intentionally disregarded the fact that she knew she

                   never swiped into Mr. Pensinger’s dormitory on April 5th, 2019

                   and knew she was never was in his dormitory that day;

               d. Defendant actually knew that Mr. Pensinger had never sexually

                   assaulted her on April 5th, 2019, as evidenced by the fact on April

                   9th, 2019 Defendant sought empathy from Mr. Pensinger about her

                   ex-boyfriend allegedly raping her.

               e. Defendant knew that she was wrong to have physically assaulted

                   Mr. Pensinger on numerous occasions, and in order to conceal the

                   truth of her criminal conduct she falsely accused Mr. Pensinger of

                   sexual assault so that she could be viewed as the victim.

                                     22
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 23 of 28




    87.     Defendant’s libelous statements have injured—and will continue to

 injure—Mr. Pensinger in at least the following ways:

                        a. By impugning Mr. Pensinger’s professional, academic, and

                            personal reputations;

                        b. By ascribing to Mr. Pensinger conduct that would

                            adversely affect his fitness for proper conduct as a

                            University student and leader;

                        c. By causing Mr. Pensinger to lose precious time away from

                            Georgetown University;

                        d. Upon information and belief, by causing Mr. Pensinger to

                            lose employment opportunities and other business

                            opportunities;

                        e. By causing Mr. Pensinger to suffer anxiety and depression,

                            and leading him to seeking medical counseling for each

                            condition;

                        f. By causing Mr. Pensinger damages in other ways yet to be

                            determined.

    88.     Defendant is liable to Mr. Pensinger for compensatory damages arising

 out of the libel of Mr. Pensinger.

    89.     Defendant is liable to Mr. Pensinger for punitive damages because of the

 wanton and outrageous nature of the libel.

                           SECOND CAUSE OF ACTION

                                 (SLANDER PER SE)

                                         23
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 24 of 28




    90.       Mr. Pensinger realleges and incorporates by this reference Paragraphs 1

 through 89 as though fully set forth herein.

    91.       As described in the preceding paragraphs, Defendant made false,

 slanderous statements concerning Mr. Pensinger, including but not limited to the

 following:

          a. Defendant’s verbal statements to Officer Dylan Floyd of the Georgetown

              University Police Department on April 13th, 2019, in which Officer Dylan

              Floyd reported the Defendant saying at least the following:

                                        i. “On April 5th, 2019 at approximately 2130

                                            Mr. Pensinger sexually abused me.”

                                            (Exhibit B);

                                        ii. “Mr. Pensinger then forced his penis into my

                                            vagina and grabbed my breasts. I then

                                            screamed and told him to stop but he

                                            continued thrusting and engaging in vaginal

                                            intercourse with me.” (Exhibit B);

                                        iii. “Mr. Pensinger stated, ‘If you report me to

                                            the police as a rapist, I will tell them that

                                            you physically abuse.’” (Exhibit B);

                                        iv. “After I was raped, I had visible markings of

                                            forced trauma between my legs on my upper

                                            thighs… I was bleeding from my vagina



                                       24
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 25 of 28




                                            after I was sexually assaulted on April 5th.”

                                            (Exhibit B);

                                       v. “The sexual abuse has happened at least

                                            three times…” (Exhibit B).

          b. Defendant’s verbal statements that Mr. Pensinger had “raped” and

             “sexually assaulted” her to a large number of other people, including but

             not limited to the following: other Georgetown University students,

             Georgetown University administrators, her mother Elizabeth Minelli, her

             grandmother Carole Minelli, and friends of Mr. Pensinger.

    92.      Defendant’s false statements are of and concerning Mr. Pensinger, whom

 is expressly identified by name.

    93.      Mr. Pensinger is a private figure, and the false statements were made with

 actual malice, as alleged herein.

    94.      The statements are defamatory per se because it was spoken (as opposed

 to written) and has harmed Mr. Pensinger’s reputation and lowers him in the

 estimation of the community.

    95.      The statements are also defamatory per se because it charges Mr.

 Pensinger with a serious crime and impugns his basic integrity and creditworthiness

 as an individual and University student.

    96.      The Defendant’s statements are false. Mr. Pensinger never sexually

 assaulted, raped, or engaged in non-consensual sex with Defendant.

    97.      Defendant had no privilege to speak the slanderous statements.



                                      25
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 26 of 28




    98.     Defendant acted with actual malice in saying the slanderous statements.

 Evidence of actual malice includes the following:

               a. Defendant intentionally disregarded phone records, numerous text

                   messages and the lack thereof showing that Mr. Pensinger was

                   never with Defendant on April 5th, 2019;

               b. Defendant intentionally disregarded numerous text messages and

                   emails where she is romantically and lovingly pursuing Mr.

                   Pensinger in the immediate days after April 5th, 2019, stating such

                   things as “I just want you to know that I really miss you… I guess

                   I just want to know that you miss me, too… Love always,

                   Maddy.”;

               c. Defendant intentionally disregarded the fact that she knew she

                   never swiped into Mr. Pensinger’s dormitory on April 5th, 2019

                   and knew she was never was in his dormitory that day;

               d. Defendant actually knew that Mr. Pensinger had never sexually

                   assaulted her on April 5th, 2019, as evidenced by the fact on April

                   9th, 2019 Defendant sought empathy from Mr. Pensinger about her

                   ex-boyfriend allegedly raping her;

               e. Defendant knew that she was wrong to have physically assaulted

                   Mr. Pensinger on numerous occasions, and in order to conceal the

                   truth of her criminal conduct she falsely accused Mr. Pensinger of

                   sexual assault so that she could be viewed as the victim.



                                     26
Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 27 of 28




    99.      Defendant’s slanderous statements have injured—and will continue to

 injure—Mr. Pensinger in at least the following ways:

    a. By impugning Mr. Pensinger’s professional, academic, and personal

          reputations;

    b. By ascribing to Mr. Pensinger conduct that would adversely affect his fitness

          for proper conduct as a University student and leader;

    c. By causing Mr. Pensinger to lose precious time away from Georgetown

          University;

    d. Upon information and belief, by causing Mr. Pensinger to lose employment

          opportunities and other business opportunities;

    e. By causing Mr. Pensinger to suffer anxiety and depression, and leading him to

          seeking medical counseling for each condition;

    f. By causing Mr. Pensinger damages in other ways yet to be determined.

    100.      Defendant is liable to Mr. Pensinger for compensatory damages arising

 out of the slander of Mr. Pensinger.

    101.      Defendant is liable to Mr. Pensinger for punitive damages because of the

 wanton and outrageous nature of the slander.

                                PUNITIVE DAMAGES

    102.      The actions or omissions by the Defendant set forth in this Complaint

 demonstrate malice, egregious defamation, and insult. Such actions or omissions by

 the Defendant were undertaken with either: (1) maliciousness, spite, ill will,

 vengeance, or deliberate intent to harm Mr. Pensinger; or (2) reckless disregard of the

 falsity of the speech and its effects on Mr. Pensinger. Accordingly, Mr. Pensinger

                                        27
         Case 1:20-cv-00967-KBJ Document 1 Filed 04/13/20 Page 28 of 28




          requests an award of punitive damages and attorneys’ fees beyond and in excess of

          those damages necessary to compensate Mr. Pensinger for injuries.

                                           PRAYER FOR RELIEF

           WHEREFORE, Jaron R. Pensinger prays for relief as follows:

              (a) awarding compensatory damages of not less than $5,000,000.00;

              (b) awarding Plaintiff punitive damages of $400,000.00;

              (c) awarding Jaron R. Pensinger all expenses and costs, including attorneys’ fees;

              (d) a temporary, preliminary, and permanent injunction against Defendant,

                  enjoining them from committing the wrongdoing against Plaintiff complained

                  of in this action;

              (e) a statement submitted to Georgetown University from the Defendant recanting

                  her accusations of sexual assault and rape; and

              (f) such other and further relief as the Court deems appropriate.

                                       DEMAND FOR JURY TRIAL

                                 Mr. Pensinger hereby demands trial by jury.



Dated April 13th, 2020                          Respectfully Submitted,



                                                    /s/ Jaron Robert Pensinger

                                                 Jaron R. Pensinger (pro se)
                                                 201 I St. NE, APT 1224
                                                 Washington, D.C. 20002
                                                 717-753-5426
                                                 pensingerjaron38@icloud.com



                                               28
